                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                   Judge Raymond P. Moore

Civil Action No. 19-cv-01097-RM

DAVID LEE SMITH, and
MARY JULIA HOOK

        Plaintiffs,

v.

LNV CORPORATION, INC.

      Defendant.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

        This matter is before the Court on “Plaintiffs’ Motion to Disqualify United States District

Judge Raymond P. Moore; Request to Transfer Motion to the Chief Judge of the United States

District Court for the District of Colorado for Hearing and Determination; Request for Stay of

Proceedings Pending Resolution of Motion” (the “Motion”) (ECF No. 13). The Motion is filed

pursuant to 28 U.S.C. § 455(a) and seeks three forms of relief: (1) that this Motion be transferred

to Chief Judge Philip A. Brimmer for a hearing; (2) that this Motion be granted; and (3) that this

proceeding be stayed until the Motion is resolved. In fact, except for changing matters relating to

the caption and parties, this Motion is the exact same motion which was filed in Civil Action No.

18-cv-03259-RM and which the Court has already denied. Upon consideration of the Motion,1

and being otherwise fully advised, for the same reasons stated in the Court’s Order in Civil

Action No. 18-cv-03259-RM at ECF No. 31, the Court finds the requested relief may not be had.



1
  The Court finds no further briefing is required. See D.C.COLO.LCivR 7.1(d) (“Nothing in this rule precludes a
judicial officer from ruling on a motion at any time after it is filed.”).
       First, Plaintiffs provide no authority which requires that this Motion be heard by Judge

Brimmer. See 28 U.S.C. § 455 (“Any justice, judge, or magistrate judge of the United States

shall disqualify himself in any proceeding in which his impartiality might reasonably be

questioned.” (emphasis added)). Next, Plaintiffs fail to show, factually or legally, that any

hearing is required or necessary. See D.C.COLO.LCivR 7.1(h) (“A motion may be decided

without oral argument, at the court’s discretion.”). Third, Plaintiffs’ cursory reliance on an

adverse decision fails to support disqualification. After all, “speculation, beliefs, conclusions,

and other non-factual matters” and “prior rulings that were adverse to the moving party in this

proceeding, or in another proceeding, solely because they were adverse” do not merit

disqualification. Estate of Bishop v. Equinox Int’l Corp., 256 F.3d 1050, 1058 (10th Cir. 2001).

See also Gibbs v. Astrue, 449 F. App’x 744, 746 (10th Cir. 2011) (unpublished); Fitzgerald v.

Zenon, 136 F. App’x 209, 211 (10th Cir. 2005) (unpublished). Finally, as the Court has ruled on

Plaintiffs’ Motion, their request for a stay is moot. Based on the foregoing, it is

       ORDERED that “Plaintiffs’ Motion to Disqualify United States District Judge Raymond

P. Moore; Request to Transfer Motion to the Chief Judge of the United States District Court for

the District of Colorado for Hearing and Determination; Request for Stay of Proceedings

Pending Resolution of Motion” (ECF No. 13) is DENIED.

       DATED this 21st day of May, 2019.

                                                       BY THE COURT:



                                                       ____________________________________
                                                       RAYMOND P. MOORE
                                                       United States District Judge




                                                  2
